Case 1:20-cv-00176-JGK Document 1-1 Filed 01/08/20 Page 1 of 3




     Exhibit A
           Case 1:20-cv-00176-JGK Document 1-1 Filed 01/08/20 Page 2 of 3


From:            energy@pantheraenergy.com
To:              Bunkers; Gerd de Wilde
Cc:              energy@pantheraenergy.com
Subject:         REVISED BUNKER FIXING NOTE - MV KINGCUP AT HOUSTON 07.10.2019 / REF: F-19-10-3285
Date:            Wednesday, October 9, 2019 10:11:45 AM




REVISED BUNKER FIXING NOTE
** HSFO REDUCED FROM 990 MT TO 900 MT **

TO:                  BBC CHARTERING CARRIERS GMBH & CO. KG
ATTN::               GERD DE WILDE
FROM:                PANTHERA ENERGY TRADING GMBH
REF:                 F-19-10-3285                                                         DATE: 03.10.2019

BUYER:               BBC CHARTERING CARRIERS GMBH & CO. KG
SELLER:              VITOL INC.

VESSEL:              MV KINGCUP                                                           IMO: 9425186
PORT:                HOUSTON
TERMINAL:            HOUSTON INDUTRIAL PORT
AGENCY:              LEEWARD
                     07.10.2019 – 5 DAYS CARGO
ETA:
                     OPS

                                                                MGO DMA MAX SLP
PRODUCT:             RMG 380 MAX SLP 3.50%                                                              
                                                                0.10%
                     900 MT – REDUCED FROM                      100 MT - FINAL
QUANTITY:                                                                                               
                     990 MT                                     QUANTITY
PRICE:               USD 387.00 PMTW                            USD 600.00 PMTD                         
SPECS:               ISO 8217:2010 (E)                        ISO 8217:2010 (E)                         

COMMISSION:          USD 2.00 PMT                             USD 2.00 PMT                              

DELIVERY             ​USD 9,515.00 BARGING FEE + 24% FUEL SURCHARGE
CHARGES:              USD 33.99 HARBOUR FEE PER GRADE
                      USD 0.04685 PER GALLON SECURITY FEE
                      USD 10.50 PORT FEE
SUPPLIER:            VITOL INC.
PAYMENT:             30 DDD


DELIVERY             - SUPPLY EX BARGE IN CLOSE LOCAL COORDINATION WITH AGENTS
REMARKS:             -​
      Case 1:20-cv-00176-JGK Document 1-1 Filed 01/08/20 Page 3 of 3


GENERAL REMARKS:
1.) IF APPLICABLE, ANY FURTHER CHARGES, OVERTIME AND/OR LOCAL TAXES TO BE ON
BUYERS ACCOUNT.
2.) IF APPLICABLE BY LAW IN THE COUNTRY OF SUPPLY, THIS DELIVERY TO COMPLY WITH
MARPOL 73/78 ANNEX VI REGULATION 14 AND 18.
3.) UNLESS OTHERWISE AGREED THIS SALE AND DELIVERY IS SUBJECT TO SELLER'S
GENERAL TERMS AND CONDITIONS. THE ACCEPTANCE OF THE MARINE FUELS BY THE
VESSEL SHALL BE DEEMED TO CONSTITUTE ACCEPTANCE OF SELLER'S GENERAL TERMS
AND CONDITIONS.
4.) ANY ERRORS IN THIS CONFIRMATION MUST BE REPORTED IMMEDIATELY.

YOUR NOMINATION IS APPRECIATED. PLEASE BE ASSURED THAT WE WILL MONITOR
THIS NOMINATION CLOSELY TO ENSURE SMOOTH SUPPLY.

BUYERS ARE KINDLY REQUESTED TO CONTACT PANTHERA ENERGY IF PROBLEMS,
DISCREPANCIES OR QUESTIONS ARE ARISING PRIOR, DURING OR AFTER THIS SPECIFIC
BUNKER SUPPLY ENABLING US TO START ACTION TO MITIGATE AND TO PROTECT
YOUR INTERESTS.

KINDLY DIAL OUR 24 HRS EMERGENCY NUMBER FOR IMMEDIATE ASSISTANCE: +49 40
555 022 00 OR USE THE INDIVIDUAL MOBILE NUMBER OF PANTHERA`S BROKER IN
CHARGE.
BEST REGARDS / BESTE GRUESSE
MARTIN BRODERSEN
PANTHERA ENERGY TRADING GMBH
- AS BROKERS ONLY -
OFFICE:   +49 40 555 022 16/17
MOBILE:   +49 171 8184 024
FAX: +49 40 555 022 09
E-MAIL: ENERGY@PANTHERAENERGY.COM



VISITOR ADDRESS
BRANDSTWIETE 4
20457 HAMBURG
GERMANY
